UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-7403
EMMETT MADISON GRAHAM, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                    (CR-97-98, CA-00-206-7-F)

                      Submitted: January 31, 2002

                      Decided: February 25, 2002

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Emmett Madison Graham, Jr., Appellant Pro Se. Paul Martin Newby,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GRAHAM
                              OPINION

PER CURIAM:

   Emmett Madison Graham, Jr., seeks to appeal the district court’s
order denying in part and granting in part his motion filed under 28
U.S.C.A. § 2255 (West Supp. 2001). We have reviewed the record
and the district court’s opinion and find no reversible error. In his
informal brief, Graham attempts to make several new claims of error
regarding the district court’s jurisdiction over the original criminal
offenses. Because he failed to raise these claims in his 28 U.S.C.A.
§ 2255 motion before the district court, this court may not now con-
sider their merits. See United States v. One 1971 Mercedes Benz, 542
F.2d 912, 915 (4th Cir. 1976). Because Graham does not raise any
claims in his informal brief that he raised below he has waived review
of the claims. See 4th Cir. R. 34(b) (claims raised in the district court
but not addressed in the brief on appeal are waived for review). To
the extent that Graham’s informal brief can be construed as attacking
his conviction and sentence under Apprendi v. New Jersey, 530 U.S.
466 (2000), the district court correctly found that the claims are
barred by our decision in United States v. Sanders, 247 F.3d 139 (4th
Cir.), cert denied, 70 U.S.L.W. 3339 (U.S. Nov. 13, 2001) (No. 01-
6715). Accordingly, we deny a certificate of appealability, deny Gra-
ham’s motion for appointment of counsel, and dismiss the appeal. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           DISMISSED